               UNITED STATES DISTRICT COURT
              EASTERN DISTRICT OF WISCONSIN

 TOMMIE L. CARTER,

                      Plaintiff,
                                                     Case No. 19-CV-1751-JPS
 v.

 DAVID ALLEN,
                                                                      ORDER
                      Defendant.


       On December 30, 2019, the Court ordered Plaintiff to forward to the

Clerk of Court the sum of $4.54 as an initial partial fee. (Docket #7). The

Court permitted Plaintiff to use his release account to pay for the initial

partial filing fee, (Docket #11), but Plaintiff experienced considerable

difficulties in securing the fee’s payment. (Docket #12, #13). On February

25, in response to Plaintiff’s motion to waive the initial partial filing fee and

renewed motion to proceed without prepayment of the filing fee, (Docket

#14, #15), the Court ordered Plaintiff to re-submit a certified copy of his

prisoner trust account statement. (Docket #16). Plaintiff complied. (Docket

#18). Plaintiff also filed a motion to investigate sabotage by business

personnel office, (Docket #19), which the Court will deny because it has no

authority to order a non-party to conduct an internal investigation of

conduct that is unrelated to the litigation.

       Under the PLRA, which amended the in forma pauperis statute, the

Court must assess an initial partial filing fee of twenty percent of the

average monthly deposits to Plaintiff’s account or average monthly balance

in Plaintiff’s prison account for the six-month period immediately

preceding the filing of the complaint, whichever is greater. Id. After the
initial fee is paid, Plaintiff must make monthly payments of twenty percent

of the preceding month’s income until the filing fee is paid in full. 28 U.S.C.

§ 1915(b)(2). “The agency having custody of the prisoner shall forward

payments from the prisoner’s account to the Clerk of the Court each time

the amount in the account exceeds $10 until the filing fees are paid.” Id.

        Plaintiff filed a certified copy of his prisoner trust account statement

for the six-month period immediately preceding the filing of the complaint

as required under 28 U.S.C. § 1915(a)(2). A review of this information

reveals that, for the six-month period immediately preceding the filing of

the instant complaint, the average monthly deposit to the account was $4.00

and the average monthly balance was $0.00. Thus, Plaintiff would

ostensibly owe an initial partial filing fee of $0.80.

        Plaintiff does not in fact have any funds with which to pay any fees.

Therefore, the Court will waive payment of the initial partial filing fee in

this case. Id. § 1915(b)(4) (“In no event shall a prisoner be prohibited from

bringing a civil action or appealing a civil or criminal judgment for the

reason that the prisoner has no assets and no means by which to pay the

initial partial filing fee.”).

        The Court now turns to screening the complaint, which has been

pending since December, 2019. The Court shall screen complaints brought

by prisoners seeking relief against a governmental entity or an officer or

employee of a governmental entity. 28 U.S.C. § 1915A(a). The Court must

dismiss a complaint or portion thereof if the prisoner has raised claims that

are legally “frivolous or malicious,” that fail to state a claim upon which

relief may be granted, or that seek monetary relief from a defendant who is

immune from such relief. Id. § 1915A(b).




                                  Page 2 of 7
       A claim is legally frivolous when it lacks an arguable basis either in

law or in fact. Denton v. Hernandez, 504 U.S. 25, 31 (1992); Neitzke v. Williams,

490 U.S. 319, 325 (1989); Hutchinson ex rel. Baker v. Spink, 126 F.3d 895, 900

(7th Cir. 1997). The Court may, therefore, dismiss a claim as frivolous where

it is based on an indisputably meritless legal theory or where the factual

contentions are clearly baseless. Neitzke, 490 U.S. at 327. “Malicious,”

although sometimes treated as a synonym for “frivolous,” “is more usefully

construed as intended to harass.” Lindell v. McCallum, 352 F.3d 1107, 1109–

10 (7th Cir. 2003) (citations omitted).

       To state a cognizable claim under the federal notice pleading system,

the plaintiff is required to provide a “short and plain statement of the claim

showing that [he] is entitled to relief[.]” Fed. R. Civ. P. 8(a)(2). It is not

necessary for the plaintiff to plead specific facts and his statement need only

“give the defendant fair notice of what the . . . claim is and the grounds

upon which it rests.” Bell Atl. Corp. v. Twombly, 550 U.S. 544, 555 (2007)

(quoting Conley v. Gibson, 355 U.S. 41, 47 (1957)). However, a complaint that

offers mere “labels and conclusions” or a “formulaic recitation of the

elements of a cause of action will not do.” Ashcroft v. Iqbal, 556 U.S. 662, 678

(2009) (quoting Twombly, 550 U.S. at 555). To state a claim, a complaint must

contain sufficient factual matter, accepted as true, “that is plausible on its

face.” Id. (quoting Twombly, 550 U.S. at 570). “A claim has facial plausibility

when the plaintiff pleads factual content that allows the court to draw the

reasonable inference that the defendant is liable for the misconduct

alleged.” Id. (citing Twombly, 550 U.S. at 556). The complaint’s allegations

“must be enough to raise a right to relief above the speculative level.”

Twombly, 550 U.S. at 555 (citation omitted).




                                  Page 3 of 7
       In considering whether a complaint states a claim, courts should

follow the principles set forth in Twombly by first, “identifying pleadings

that, because they are no more than conclusions, are not entitled to the

assumption of truth.” Iqbal, 556 U.S. at 679. Legal conclusions must be

supported by factual allegations. Id. If there are well-pleaded factual

allegations, the Court must, second, “assume their veracity and then

determine whether they plausibly give rise to an entitlement to relief.” Id.

       To state a claim for relief under 42 U.S.C. Section 1983, a plaintiff

must allege that: 1) he was deprived of a right secured by the Constitution

or laws of the United States; and 2) the deprivation was visited upon him

by a person or persons acting under color of state law. Buchanan-Moore v.

Cty. of Milwaukee, 570 F.3d 824, 827 (7th Cir. 2009) (citing Kramer v. Vill. of N.

Fond du Lac, 384 F.3d 856, 861 (7th Cir. 2004)); see also Gomez v. Toledo, 446

U.S. 635, 640 (1980). The Court is obliged to give the plaintiff’s pro se

allegations, “however inartfully pleaded,” a liberal construction. See

Erickson v. Pardus, 551 U.S. 89, 94 (2007) (quoting Estelle v. Gamble, 429 U.S.

97, 106 (1976)).

       Plaintiff contends that on September 17, 2019, while incarcerated at

Green Bay Correctional Institution, he fell violently ill. He was vomiting

blood and suffered intense pains in his stomach. Plaintiff informed

correctional officer David J. Allen (“Allen”) that he was vomiting blood and

in tremendous pain, but Allen did not do anything to help him. Indeed,

Plaintiff alleges that Allen told him he would not contact the prison’s health

services staff, despite the fact that Plaintiff was in serious pain.

       Plaintiff’s   allegations   invoke   his   rights   under    the   Eighth

Amendment right to medical care. Prison officials violate this right when

they “display deliberate indifference to serious medical needs of prisoners.”


                                   Page 4 of 7
Greeno v. Daley, 414 F.3d 645, 652 (7th Cir. 2005) (quotation omitted).

Deliberate indifference claims contain both an objective and a subjective

component: the inmate “must first establish that his medical condition is

objectively, ‘sufficiently serious,’; and second, that prison officials acted

with a ‘sufficiently culpable state of mind,’ – i.e., that they both knew of and

disregarded an excessive risk to inmate health.” Lewis v. McLean, 864 F.3d

556, 562–63 (7th Cir. 2017) (quoting Farmer v. Brennan, 511 U.S. 825, 834

(1994) (internal citations omitted)).

       Generously construed, Plaintiff’s allegations state a claim for

deliberate indifference against Allen. Plaintiff alleges that he was violently

ill, informed Allen, and Allen not only ignored him but told him he would

not help him.

       Accordingly,

       IT IS ORDERED that Plaintiff’s renewed motion for leave to

proceed without prepayment of the filing fee (in forma pauperis) (Docket #14)

be and the same is hereby GRANTED;

       IT IS FURTHER ORDERED that Plaintiff’s motion to waive the

initial partial filing fee (Docket #15) be and the same is hereby GRANTED;

       IT IS FURTHER ORDERED that Plaintiff’s original motion for leave

to proceed without prepayment of the filing fee (in forma pauperis) (Docket

#4) be and the same is hereby DENIED as moot;

       IT IS FURTHER ORDERED that Plaintiff’s motion to investigate

sabotage (Docket #19) be and the same is hereby DENIED;

       IT IS FURTHER ORDERED that pursuant to an informal service

agreement between the Wisconsin Department of Justice and this Court, a

copy of Plaintiff’s complaint and this Order have been electronically sent to

the Wisconsin Department of Justice for service on Defendant;


                                  Page 5 of 7
       IT IS FURTHER ORDERED that, pursuant to the informal service

agreement between the Wisconsin Department of Justice and this Court,

Defendant shall file a responsive pleading to the complaint within sixty (60)

days of receiving electronic notice of this Order;

       IT IS FURTHER ORDERED that the agency having custody of

Plaintiff shall collect from his institution trust account the $350.00 balance

of the filing fee by collecting monthly payments from Plaintiff’s prison trust

account in an amount equal to 20% of the preceding month’s income

credited to Plaintiff’s trust account and forwarding payments to the Clerk

of Court each time the amount in the account exceeds $10 in accordance

with 28 U.S.C. § 1915(b)(2). The payments shall be clearly identified by the

case name and number assigned to this action. If Plaintiff is transferred to

another institution, county, state, or federal, the transferring institution

shall forward a copy of this Order along with Plaintiff’s remaining balance

to the receiving institution;

       IT IS FURTHER ORDERED that a copy of this order be sent to the

officer in charge of the agency where Plaintiff is confined; and

       IT IS FURTHER ORDERED that, pursuant to the Prisoner E-Filing

Program, Plaintiff shall submit all correspondence and case filings to

institution staff, who will scan and e-mail documents to the Court. If

Plaintiff is no longer incarcerated at a Prisoner E-Filing institution, he will

be required to submit all correspondence and legal material to:




                                 Page 6 of 7
                      Office of the Clerk
                      United States District Court
                      Eastern District of Wisconsin
                      362 United States Courthouse
                      517 E. Wisconsin Avenue
                      Milwaukee, Wisconsin 53202

PLEASE DO NOT MAIL ANYTHING DIRECTLY TO THE COURT’S

CHAMBERS. It will only delay the processing of the matter.

       Plaintiff is further advised that failure to make a timely submission

may result in the dismissal of this action for failure to prosecute. In addition,

the parties must notify the Clerk of Court of any change of address. Failure

to do so could result in orders or other information not being timely

delivered, thus affecting the legal rights of the parties.

       Dated at Milwaukee, Wisconsin, this 2nd day of April, 2020.

                                    BY THE COURT:




                                    J.P. Stadtmueller
                                    U.S. District Judge




                                  Page 7 of 7
